DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, “an inner tube having an onboard charging cable disposed therein; and an outer tube surrounding the inner tube, wherein a fluid configured to cool the onboard charging cable flows through a flow path formed between the inner tube and the outer tube” as recited in independent claim 1, and similarly in independent claims 11 and 16. Claims 2-10 depend from 1; claims 12-15 depend from 11; and claims 17-20 depend from 16 respectively, and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP3412494 discloses a charger (1) for charging a mobile energy store having a liquid-cooled charge cable and plug combination (2) and a container (4). In order to improve the charger (1), according to the invention the container (4) has a liquid-liquid heat exchanger (5), which thermally couples a first cooling circuit (11) and a second cooling circuit (12), wherein the first cooling circuit (11) is connected to the liquid-cooled charge cable and plug combination (2) and the second cooling circuit (12) extends, at least in sections, along an outside of the container (4). However, ‘494 does not disclose the allowable matter as recited above.
US 20170338006 discloses a cable (106) has a first supply hose comprising a supply hose interior cavity defined by a first supply hose interior surface. A first return hose comprises a return hose interior cavity defined by a return hose interior surface. A second supply hose comprises a supply hose interior cavity defined by a second supply hose interior surface. A second return hose comprises a return hose interior cavity. A jacket comprises a jacket interior cavity defined by a jacket interior surface. The supply hoses and the return hoses are placed in the jacket interior cavity. However, ‘006 does not disclose the allowable matter as recited above.
US 3952141 discloses A heavy current cable has an inner tube, an outer envelope and conductors inbetween. A socket (one on each end) has a body, a sleeve for insertion of the conductor ends and for fastening of the outer envelope, and a tube threaded into the socket body and being liquid-conductively connected to the inner cable tube. The conductors are strapped to that socket tube for fastening thereto. The space between socket tube and sleeve is filled with soft solder for additionally anchoring the conductor ends thereof. However, ‘141 does not disclose the allowable matter as recited above.
US 20130267115 discloses A method and electrical connection for providing electrical power is disclosed. The electrical connection comprises an electrical connector connected to an electrical conductor assembly. A current greater than a rated current capacity of at least one of the electrical connector and electrical conductor assembly may be passed through the electrical conductor assembly and electrical connector. The electrical connector and electrical conductor may be actively cooled with a flow of heat transfer medium flowing substantially along a length of the electrical conductor assembly and through the electrical connector to increase the current capacity of the electrical connection. However, ‘115 does not disclose the allowable matter as recited above.
US 20150217654 discloses a charging system for an electric vehicle includes: a power supply; a cable having first and second ends, the first end attached to the power supply, the cable comprising a charging conductor and a cooling conduit, each of which extends from the first end to the second end; and a connector attached to the second end of the cable, the connector having a form factor corresponding to a charge port of the electric vehicle; wherein the cooling conduit is adapted to convey a fluid that cools the charging conductor. However, ‘654 does not disclose the allowable matter as recited above.
US 9321362 discloses a power supply; a cable having first and second ends, the first end attached to the power supply, the cable comprising a charging conductor and a cooling conduit, each of which extends from the first end to the second end; and a connector attached to the second end of the cable, the connector having a form factor corresponding to a charge port of the electric vehicle; wherein the cooling conduit is adapted to convey a fluid that cools the charging conductor. However, ‘362 does not disclose the allowable matter as recited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - F 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/             Primary Examiner, Art Unit 2859